DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.		The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, providing a substrate, wherein the substrate comprises on at least one side a thermochromic coating layer comprising at least one halochromic leuco dye, providing a liquid treatment composition and applying the liquid treatment composition onto at least one region of the thermochromic coating layer in form of a preselected pattern in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Additionally, refer to MPEP 608.02(d).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-18, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (GB1507454, 1st Embodiment) in view of Steiner et al. (GB1507454, 1st Embodiment, 2nd Embodiment) and Jotcham et al. (US Patent 5,465,301).
	With respect to claim 1, Steiner et al. teaches a method of manufacturing a tamper-proof medium for thermal printing, the method comprising the following steps: 
a) providing a substrate, wherein the substrate comprises on at least one side a thermochromic coating layer comprising at least one halochromic leuco dye (Page 1, Line 32-Page 2, Line 2, Lines 25-48, Page 3, Line 61-Page 4, Line 7 [note the specification discloses halochromic leuco dye is selected from the group consisting of fluron/rhodamine dyes and mixtures thereof], Page 10, Claim 1),
b) providing a liquid treatment composition comprising at least one acid, and (Page 1, Line 32-Page 2, Line 2 and Lines 25-31, Page 3, Line 6-Page 4, Line 7 and Lines 19-24 and Page 5, Claim 1).
However, Steiner et al. (1st Embodiment) does not explicitly disclose c) applying the liquid treatment composition onto at least one region of the thermochromic coating layer in form of a preselected pattern. Steiner et al. (2nd Embodiment) teaches applying the liquid treatment composition onto at least one region of a preselected pattern (Page 2, Lines 32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steiner et al. (1st Embodiment) to include thermochromic coating layer in form of a preselected pattern as taught by Takano et al. to enhance color developability, enhance heat resistance and improve print density (Column 8, Lines 22-29).
However, Steiner et al. (1st Embodiment) and Steiner et al. (2nd Embodiment) does not explicitly disclose the thermochromic coating layer pattern.  Jotcham et al. teaches a thermochromic coating pattern layer (Column 3, Lines 8-9, Column 6, Lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Steiner et al. (1st Embodiment) to provide a thermochromic coating layer pattern since it would require obvious substitution of a known pattern as taught by Jotcham et al. to for the purpose of providing a more enhanced secure medium.
	With respect to claim 2, Steiner et al. teaches the substrate is selected from the group consisting of paper, cardboard, containerboard, plastic, cellophane, textile, wood, metal, glass, mica plate,and nitrocellulose, preferably paper, cardboard, containerboard, or plastic (Page 1, Lines 38-43 and Page 10, Claim 1).
	With respect to claim 3, Steiner et al. teaches the at least one halochromic leuco dye is colourless (Page 3, Line 67-Page 4, Line 7).
	With respect to claim 4, Steiner et al. teaches at least one halochromic leuco dye is selected from the group consisting of arylmethane phthalide dyes, quinone dyes, triarylmethane dyes, triphenylmethane dyes, fluoran dyes, phenothiazine dyes, rhodamine lactam dyes, spiropyran dyes, and mixtures thereof (Page 3, Line 67-Page 4, Line 7; [note the specification discloses halochromic leuco dye is selected from the group consisting of fluron/rhodamine dyes and mixtures thereof]).
With respect to claim 5, Steiner et al. teaches the claimed invention including a thermochromic coating layer comprises at least one halochromic leuco dye (Page 1, Line 32-Page 2, Line 2, Lines 25-48, Page 3, Line 61-Page 4 [note the specification discloses halochromic leuco dye is selected from the group consisting of fluron/rhodamine dyes and mixtures thereof], Line 7, Page 10, Claim 1). 
Steiner et al. does not explicitly disclose the at least one halochromic leuco dye in an amount from 1 to 60 wt.%, based on the total weight of the thermochromic coating layer.  However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Steiner et al., to provide a halochromic leuco dye in an amount from 1 to 60 wt.% as claimed since such a modification would ensure the maximum color reaction during a document authentication. 
	With respect to claim 6, Steiner et al. teaches the thermochromic coating layer further comprises a colour developing agent (Page 1, Lines 35-40, Page 3, Line 61-Page 4, Line 7).
With respect to claim 7, Steiner et al. teaches the at least one acid is selected from the group consisting of hydrochloric acid, sulphuric acid, sulphurous acid, phosphoric acid, citric acid, oxalic acid, acetic acid, formic acid, sulphamic acid, tartaric acid, phytic acid, boric acid, succinic acid, suberic acid, benzoic acid, adipic acid, pimelic acid, azelaic acid, sebaic acid, isocitric acid, aconitic acid, propane-1,2,3-tricarboxylic acid, trimesic acid, glycolic acid, lactic acid, mandelic acid, acidic organosulfur compounds, acidic organophosphorus compounds, HS04, H2PO4 or HP042-, being at least partially neutralized by a corresponding cation selected from Li+, Na+, K+, Mg2+ or Ca2+, and mixtures thereof (Page 4, Lines 19-25).
	With respect to claim 8, Steiner et al. teaches the liquid treatment composition further comprises a dye, a solvent-soluble dye, a pigment, a fluorescent dye, a phosphorescent dye, an ultraviolet absorbing dye, a near infrared absorbing dye, a thermochromic dye, a halochromic dye, metal ions, transition metal ions, lanthanides, actinides, magnetic particles, quantum dots, or a mixture thereof (Page 3, Lines 14-22).
With respect to claim 9, Steiner et al. teaches the liquid treatment composition comprises the at least one acid in an amount from 0.1 to 100 wt.-% (Page 5, Lines 27-35), based on the total weight of the liquid treatment composition.
	With respect to claim 10, Steiner et al. teaches the preselected pattern is a continuous layer, a pattern, a pattern of repetitive elements, and/or a repetitive combination(s) of elements, is a guilloche, a one- dimensional bar code, a two-dimensional bar code, a three-dimensional bar code, a QR-code, a dot matrix code, a security mark, a number, a letter, an alphanumeric symbol, a logo, an image, a shape, a signature, a design, or a combination thereof (Page 1, Lines 41-46).
	With respect to claim 11, Steiner et al. teaches the liquid treatment composition is applied by spray coating, inkjet printing, offset printing, flexographic printing, screen printing, plotting, contact stamping, rotogravure printing, spin coating, slot coating, curtain coating, slide bed coating, film press, metered film press, blade coating, brush coating, stamping and/or a pencil, and preferably by inkjet printing (stamping Page 1, Line 41-Page 2, Line 2).
	With respect to claim 12, Steiner et al. teaches a tamper-proof medium for thermal printing obtainable by a method according to claim 1(Page 1, Line 32-Page 2, Line 2, Lines 25-48, Page 3, Line 61-Page 4, Line 7, Page 10, Claim 1).
	With respect to claim 13, Steiner et al. teaches the tamper-proof medium is a branded product, a security document, a non-secure document, a decorative product, a packaging, a container, a compact disc (CD), a digital video disc (DVD), a blue ray disc, a sticker, a label, a seal, a tag, a poster, a passport, a driving license, a bank card, a credit card, a bond, a ticket, a postage stamp, tax stamp, a banknote, a certificate, a brand authentication tag, a business card, a greeting card, a voucher, a tax banderol, a point-of- sale receipt, a plot, a fax, a continuous recording sheet or reel, or a wall paper (Page 1, Lines 6-31).
	With respect to claim 14, Steiner et al. teaches the tamper-proof medium for thermal printing according to claim 12, wherein the tamper-proof medium for thermal printing is suitable for use in security applications, in overt security elements, in covert security elements, in brand protection, in deviation prevention, in microlettering, in micro imaging, in decorative applications, in artistic applications, in visual applications, in packaging applications, in printing applications, in monitoring applications, or in track and trace applications (Page 1, Lines 35-48, Page 2, Lines 3-12).
	With respect to claim 15, Steiner et al. teaches the substrate is selected from the group consisting of paper, cardboard, containerboard, and plastic (Page 1, Lines 14-31, Page 2, Lines 40-48 and many references throughout the prior art).
	
With respect to claim 16, Steiner et al. teaches the thermochromic coating layer comprises the at least one halochromic leuco dye (Page 1, Line 32-Page 2, Line 2, Lines 25-48, Page 3, Line 61-Page 4 [note the specification discloses halochromic leuco dye is selected from the group consisting of fluron/rhodamine dyes and mixtures thereof], Line 7, Page 10, Claim 1). 
Steiner et al. does not explicitly disclose the at least one halochromic leuco dye in an amount from 20 to 40 wt.%, based on the total weight of the thermochromic coating layer.  However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Steiner et al., to provide a halochromic leuco dye in an amount from 1 to 60 wt.% as claimed since such a modification would ensure the maximum color reaction during a document authentication. 
With respect to claim 17, Steiner et al. teaches the thermochromic coating layer further comprises a colour developing agent (acid as taught on Page 1, Line 32-Page 2, Line 2 and Lines 25-31, Page 3, Line 6-Page 4, Line 7 and Lines 19-24 and Page 5). Steiner et al. does not explicitly disclose the colour developing agent in an amount from 1 to 80 wt.-%, based on the total weight of the thermochromic coating layer.
Steiner et al. does not explicitly disclose colour developing agent in an amount from 1 to 80 wt.-%, based on the total weight of the thermochromic coating layer.  However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Steiner et al., to provide colour developing agent in an amount from 1 to 80 wt.-%, based on the total weight of the thermochromic coating layer as claimed since such a modification would ensure sufficient solubility to enable proper color reaction. 
With respect to claim 18, Steiner et al. teaches the thermochromic coating layer further comprises a colour developing agent (acid as taught on Page 1, Line 32-Page 2, Line 2 and Lines 25-31, Page 3, Line 6-Page 4, Line 7 and Lines 19-24 and Page 5). Steiner et al. does not explicitly disclose the colour developing agent in an amount from 40 to 60 wt.-%, based on the total weight of the thermochromic coating layer.
Steiner et al. does not explicitly disclose colour developing agent in an amount from 40 to 60 wt.-%, based on the total weight of the thermochromic coating layer.  However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Steiner et al., to provide colour developing agent in an amount from 40 to 60 wt.-%, based on the total weight of the thermochromic coating layer as claimed since such a modification would ensure sufficient solubility to enable proper color reaction. 
With respect to claim 20, Steiner et al. teaches the claimed invention including a liquid treatment comprising at least one acid (Page 4, lines 19-34), however does not teach at least one acid in an amount from 10 to 50 wt.-%., based on the total weight of the liquid treatment composition.
However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Steiner et al., to provide an acid in an amount from 10 to 50 wt.-%, based on the total weight of the liquid treatment composition since such a modification would ensure sufficient solubility to enable proper color reaction. 
With respect to claim 21, Steiner et al. teaches the thermochromic coating layer further comprises fillers, binders, or sensitizers (Page 2, Lines 32-39).  
With respect to claim 23, Steiner et al. teaches the thermochromic coating layer further comprises calcium carbonate (Page 4, Lines 44-59).  
With respect to claim 24, Steiner et al. teaches the thermochromic coating layer further comprises calcium carbonate (Page 4, Lines 44-59) and the at least one acid is selected from the group consisting of citric acid, oxalic acid, tartaric acid, and phosphoric acid (Page 4, Lines 19-24).

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over over Steiner et al. (GB1507454, 1st Embodiment) in view of Steiner et al. (GB1507454, 1st Embodiment, 2nd Embodiment) as applied to the claims above, and further in view of Mehta et al. (US Publication 2005/0064151).
With respect to claim 19, Steiner et al. (GB1507454, 1st Embodiment), as modified, teaches the claimed invention with the exception of the at least one acid is phosphoric acid. Mehta et al. teaches a substrate (100) with a coating liquid composition (140) of at least one of phosphoric acid (Paragraph 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Steiner et al. (GB1507454, 1st Embodiment), as modified, to provide a liquid treatment with a phosphoric acid as taught by Mehta et al. for the purpose of providing a non-volatile acid that aids in the enhanced security of authentication process of a medium.

6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (GB1507454, 1st Embodiment) in view of Steiner et al. (GB1507454, 1st Embodiment, 2nd Embodiment) and Jotcham et al. (US Patent 5,465,301), as applied to the claims above, and further in view of Kurihara et al. (CN101910330).
With respect to claim 22, Steiner et al., as modified, teaches the claimed invention with the exception of a thermochromic coating layer further comprises salifiable alkaline or alkaline earth compounds.  
Kurihara et al. teaches a thermochromic ink composition layer comprising an alkaline compound (Paragraphs 0019, 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Steiner et al. (GB1507454, 1st Embodiment), as modified, to provide a composition with an alkaline compound as taught by Kurihara et al. for the purpose of providing a strong compound to improve the color of the composition.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853   

/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853